Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and are moot because they do not apply to the new references in the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101677306, cited in IDS) in view of Kimura (US 20180359123) further in view of Jiang (CN 108270538). 
Regarding claims 1, 6, 10 and 15, Wang discloses a reference signal configuration method/apparatus, comprising: 
determining configuration information of a first reference signal, wherein the first reference signal is a reference signal corresponding to a first port that is used in a transmission process, a second port is also used in the transmission process, and configuration information of  ([0034-42], fig. 5, configuration information of reference signal (RS) is determined based on the requirement; 4 out 8 ports are configured for CRS, the rest ports are configured for URS; one of the 4 CRS is configured for measurement of channel quality based on the configuration; the configuration information of the CRS and URS are difference; sending the transmission mode information to the UE; the transmission mode or indication is used for the receiver to receive information). 
Even though Wang discloses configuration unit which implies a processor and memory or storage in the apparatus, Wang does not explicitly disclose wherein the configuration information of the first reference signal comprises a density of a resource occupied by the first reference signal, wherein the density of the resource occupied by the first reference signal is a ratio of a quantity of resource elements occupied by the first reference signal to a quantity of resource elements used in the transmission process.
Kimura discloses the method can be implemented using computer program processes, stored in a memory (Kimura, fig. 49),
wherein the configuration information of the first reference signal comprises a density of a resource occupied by the first reference signal, wherein the density of the resource occupied by the first reference signal is a ratio of a quantity of resource elements occupied by the first reference signal to a quantity of resource elements used in the transmission process (Kimura, [0338-340], the density of the reference signal is (re)configured, or the configuration information includes configuring the density of the RS resource elements; wherein the density of RS resource elements in the subframe is the ratio of the RS resource elements occupied in the subframe).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Wang with the teachings given by Kimura. The motivation for doing so would have been to increase data rate or throughput by configuring the density of the reference signal resource elements (Kimura, [0340]). 
Wang does not explicitly disclose a generation mode of the sequence of the first reference signal. 
Jiang discloses a generation mode of the sequence of the first reference signal (Jiang, [0011], the parameters includes the generation mode of the sequences used in the first type of references).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Wang and Kimura with the teachings given by Jiang. The motivation for doing so would have been to exchange signaling effectively and solve the problem of signaling overhead (Jiang, [0007-8]).

Regarding claim 2, Wang, Kimura and Jiang disclose the method according to claim 1, wherein the configuration information of the first reference signal further comprises one or more of the following:
a transmission waveform used by the first reference signal (Wang, [0034], determining the transmission mode or waveform); 
a type of a sequence of the first reference signal (Jiang, [0011]); and 
a resource multiplexing mode of the first reference signal (Kimura, [0399]).

Claims 7, 11 and 16 are rejected same as claim 2. 

Regarding claim 3, Wang, Kimura and Jiang disclose the method according to claim 1, comprising: 
sending indication information, wherein the indication information is used to instruct a receive end to determine the configuration information of the first reference signal (Wang, fig. 5, [0034-47],   sending the transmission mode information to the UE; the transmission mode is used for the receiver to receive information).
Claim 12 is rejected same as claim 3. 

Claims 4, 8, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kimura further in view of Jiang further in view of Shimomura (US 2008/0299984).
Regarding claim 4, Wang, Kimura and Jiang disclose the method according to claim 1, wherein the determining 3Application No. 16/505,251Preliminary Amendment February 3, 2020Attorney Ref. HW744405 configuration information of a first reference signal comprises:
Wang and Kimura do not explicitly disclose selecting a target pilot pattern from a preset pilot pattern set based on a current status of user equipment, wherein the current status of the user equipment comprises at least one of the following information: a frame structure used by the user equipment to transmit information, a scenario in which the user equipment is located, a carrier frequency used for scheduling the user equipment, and a subcarrier spacing used by the user equipment to transmit the information;

Shimomura discloses selecting a target pilot pattern from a preset pilot pattern set based on a current status of user equipment, wherein the current status of the user equipment comprises at least one of the following information: a frame structure used by the user equipment to transmit information, a scenario in which the user equipment is located, a carrier frequency used for scheduling the user equipment, and a subcarrier spacing used by the user equipment to transmit the information (Shimomura, [0021][0086], a pilot pattern allocation unit which adaptively allocates/selects a pilot pattern having a rank according to the transmission status of the user terminal to the user terminal; a pilot pattern is decided/selected based on the position information (distance from the base station) of the user terminal. A rank is an identifier); it is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options;
obtaining the configuration information of the first reference signal based on the target pilot pattern (Shimomura, [0078][0086], the transmission power is determined based on the location of the UE. Here, the configuration of the first RS includes the transmission power of the RS).    
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Wang and Kimura with the teachings given by Shimomura. The motivation for doing so would have been to ensure that the instructions being implemented properly and improve the system performance (Kimura, [0340]; Shimomura, [0018-0019] using pilot signal to reduce interference). 	
. 

Claims 5, 9, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kimura further in view of Jiang further in view of Hasegawa (US 20190393999).
Regarding claim 5, Wang, Kimura and Jiang disclose the method according to claim 1, the determining configuration information of a first reference signal comprises: 
wherein the first port is any port allocated to the user equipment (Wang, [0034-42], fig. 5, configuration information of reference signal (RS) is determined based on the requirement; 4 out 8 ports are configured for CRS, the rest ports are configured for URS).
Wang and Kimura do not explicitly disclose determining the density of the resource occupied by the first reference signal based on at least one: of a time-frequency characteristic of a channel corresponding to the first port, phase noise of the channel corresponding to the first port, system information of user equipment, system configuration information of the user equipment, and a moving speed of the user equipment. 
Hasegawa discloses determining the density of the resource occupied by the first reference signal based on at least one: of a time-frequency characteristic of a channel corresponding to the first port, phase noise of the channel corresponding to the first port, system information of user equipment, system configuration information of the user equipment, and a moving speed of the user equipment (Hasegawa, [0084], claim 3, change or determine the density of the reference signals within the resource in the schedule unit on the basis of the moving speeds of terminals or the states of channels). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Claims 9, 14, 18 are rejected same as claims 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474